

Akorn, Inc. Clawback Policy
This Clawback Policy (this “Policy”) has been adopted by the Compensation
Committee of the Board of Directors (the “Committee”) and the Board of Directors
(the “Board”) of Akorn, Inc. (the “Company”) effective as of February 19, 2016.
The U.S. Securities and Exchange Commission is expected to adopt final rules
directing NASDAQ to issue listing requirements (the “Final Listing
Requirements”) that would implement the incentive-based compensation recovery
requirements set forth in Section 10D of the Securities Exchange Act of 1934
(the “Exchange Act”), as added by Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act. Upon issuance of the Final Listing
Requirements, the Company will make any changes to this policy as may be
required to comply with those requirements.
1. Coverage
A. Covered Employees. All Executive Officers are designated as “Covered
Employees”. In addition, the Committee may designate other employees as “Covered
Employees” (or remove such designation) from time to time, including without
limitation any employee who receives equity or equity-based awards. For purposes
of this Policy, the term “Executive Officer” means any current or former
executive officer of the Company for purposes of the Exchange Act.
B. Covered Compensation Arrangements. This Policy will apply to any performance
or incentive based bonus, equity or equity-based award or other incentive
compensation granted (1) to any Covered Employee who is an Executive Officer,
and (2) to any other Covered Employee, during the period in which he or she is
designated as a Covered Employee (such compensation, “Incentive-Based
Compensation”). For the avoidance of doubt, the following will not be considered
Incentive-Based Compensation: salary, wholly time-based equity awards,
tax-qualified retirement benefits, “other” compensation arising from reasonable
relocation or expatriate expenses, elective deferrals of salary, programs
provided to salaried employees generally in which the level of benefits is not
determined by the employee’s level of compensation and programs that provide
a de minimis amount of compensation, as determined by the Committee in its sole
discretion. Discretionary bonuses may be considered Incentive-Based
Compensation, as determined by the Committee in its sole discretion.
C. Covered Events. For purposes of this policy, a “Covered Event” means the
occurrence of any of the following events for a Covered Employee who is an
Executive Officer:
1.
The Company is required to prepare an accounting restatement due to the
Company’s material noncompliance with any financial reporting requirement under
the U.S. federal securities laws (a “Material Restatement Event”);

2.
Incentive-Based Compensation was awarded to, or received by, the Covered
Employee based on materially inaccurate financial statements or on performance
metrics that are materially inaccurately determined (regardless of whether the
Covered Employee was responsible for the inaccuracy) (an “Inaccurate Metrics
Event”);

3.
An action or omission by the Covered Employee results in material financial or
reputational harm to the Company.

4.
A determination by the Board, in good faith and in accordance with the terms and
conditions of this Policy, that a Covered Employee has (i) engaged in a felony
or engaged in conduct which is in the good faith judgment of the Board, applying
reasonable standards of personal and professional conduct, injurious to the
Company, its customers, employees, suppliers, or shareholders, financially,
reputationally or otherwise, or (ii) violated any non-competition or
non-solicitation provision of any award, plan or agreement applicable to the
Covered Employee (a “Misconduct Event”).

5.
A severe or intentional violation of FDA regulatory standards by a Covered
Employee that results in an FDA warning letter or enforcement action (a
“Regulatory Event”).

For any Covered Employee who is not an Executive Officer, a Covered Event shall
mean the occurrence of any event described in clauses (1) through (4) above, or
any combination thereof, that the Committee, in its sole discretion, has
determined to be a Covered Event for the purposes of this Policy.
2. Exercise of Clawback Authority
If the Committee determines that a Covered Event has occurred, the Committee may
require the forfeiture and/or repayment of all or any portion of the following:
1.
Any outstanding and unpaid Incentive-Based Compensation, whether vested or
unvested, that was awarded to the Covered Employee, and

2.
Any Incentive-Based Compensation that was paid to and received by the Covered
Employee (including gains realized through the exercise of stock options or
stock appreciation rights) during the thirty-six (36) month period preceding the
date of the Covered Event, or such longer period of time as required by any
applicable statute or government regulation. This may include the recoupment of
any shares issued in connection with such Incentive-Based Compensation, and may
require payment of net proceeds resulting from the sale or other disposition of
shares issued upon the exercise of options or the settlement or vesting of
equity awards.

The existence and date of a Covered Event and the amount of any forfeiture
and/or repayment will be determined by the Committee in its sole
discretion; provided that, notwithstanding the foregoing, if a Material
Restatement Event or Inaccurate Metrics Event occurs, the Committee will
consider all facts and circumstances that the Committee determines relevant,
including whether anyone responsible engaged in misconduct, and considering
issues of accountability, and the amount of the Incentive-Based Compensation
repaid by the Covered Employee or cancelled by the Company shall not exceed the
amount of Incentive-Based Compensation awarded by the Company or any subsidiary
of the Company to a Covered Employee on or after February 19, 2016 (the
“Effective Date”) in excess of what would have been awarded to that Covered
Employee under the circumstances reflected by the accounting restatement (the
“Excess Incentive-Based Compensation”). In no event will such Excess
Incentive-Based Compensation exceed the total amount of such Incentive-Based
Compensation originally awarded to that Covered Employee on or after the
Effective Date. Additionally, for the avoidance of doubt, a restatement of the
Company’s financial statements due solely to a change in accounting policies or
principles shall not be deemed a Material Restatement Event for purposes of this
Policy.
Upon any recoupment determination by the Committee, the Committee shall notify
the Covered Employee in writing of its determination and the Covered Employee
shall promptly repay the amount of Incentive-Based Compensation so determined.
Any forfeiture and/or recoupment under this Policy will be in addition to any
other remedies that may be available under applicable law or Company policy,
including termination of employment.
3. Process
If the Committee determines that a Covered Event has occurred, the Committee
will review the Incentive-Based Compensation and Excess Incentive-Based
Compensation, with respect to each Covered Employee or former Covered Employee
who is impacted by such Covered Event and will take prompt and reasonable action
in accordance with this Policy to determine whether to seek, and if so, to seek
recovery of appropriate Incentive-Based Compensation and/or Excess
Incentive-Based Compensation in accordance with Section 2 of this Policy. In
addition to any recoupment provided hereunder, the Committee may reduce, in its
sole discretion, future Incentive-Based Compensation payable to a Covered
Employee following a Covered Event to offset any amount that the Committee deems
appropriate to recover under this Policy, provided that the Committee may not
seek recovery of any amount by reducing any future amount that is payable and/or
to be provided to the Covered Employee and that is considered “non-qualified
deferred compensation” under Section 409A of the Internal Revenue Code of 1986,
as amended and the regulations and guidance promulgated thereunder. To the
extent feasible, in order to effectuate a recoupment under this Policy, the
Committee will first consider reducing amounts otherwise due from the Company
that have not yet been paid to the Covered Employee. There shall be no
duplication of recovery under this Policy and any of 15 U.S.C. Section 7243
(Section 304 of the Sarbanes-Oxley Act of 2002) or Section 10D of the Exchange
Act.
4. Interpretation of this Policy; Determinations by the Committee and the Board:
The Committee and the Board may at any time in their sole discretion supplement
or amend any provision of this Policy in any respect, repeal this Policy in
whole or part or adopt a new policy relating to recovery of Incentive-Based
Compensation with such terms as the Committee and the Board determine in their
sole discretion to be appropriate. The Committee and the Board have the
exclusive power and authority to administer this Policy, including, without
limitation, the right and power to interpret the provisions of this Policy and
to make all determinations deemed necessary or advisable for the administration
of this Policy, including, without limitation, any determination as to: (a)
whether a Covered Event has occurred; (b) whether any current or former Covered
Employee has engaged in a Misconduct Event; and (c) what constitutes Excess
Incentive-Based Compensation and Incentive-Based Compensation. All such actions,
interpretations and determinations that are taken or made by the Committee and
the Board in good faith will be final, conclusive and binding for all purposes.
5. Due Process: Before the Committee determines to seek recovery pursuant to
this Policy, it shall provide, where feasible, the Covered Employee or former
Covered Employee with written notice and the opportunity to be heard at a
meeting of the Committee (which may be in-person or telephonic, as determined by
the Committee).
6. Application of Policy: This Policy will not apply if or to the extent
prohibited by or unenforceable under applicable law or if application of the
Policy would result in the breach of the terms of any award or the terms of any
existing employment agreement (or any award provided for under such agreement).
In addition, the exercise by the Board or Committee of any rights pursuant to
this Policy shall be without prejudice to any other rights that the Company may
have with respect to any Covered Employee subject to this Policy (it being
understood that the Company maintains the rights that it has at law to cancel or
recover any compensation or award if applicable law or circumstances so warrant,
and as otherwise consistent with this Policy). Additionally, the authority set
forth in this Policy shall be limited to the extent that it would (a) result in
substantial adverse tax or accounting consequences for the Company,
(b) prejudice the Company’s interests in any related proceeding or investigation
or (c) reasonably result in expenses that exceed the amount that would be
forfeited and/or recouped in exercising such authority. In each case, the
Committee will determine the extent of such limit in its sole discretion.
7. Indemnification: No member of the Board or employee of the Company (excluding
any Covered Employee with respect to any Covered Event for such Covered
Employee) exercising such person’s responsibilities under this Policy (each such
person, an “Indemnitee”) will have liability to any person for any action taken
or omitted to be taken or any determination made in good faith with respect to
this Policy. Each Indemnitee will be indemnified and held harmless by the
Company against and from any loss, cost, liability or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Indemnitee in
connection with or resulting from any action, suit or proceeding to which such
Indemnitee may be a party or in which such Indemnitee may be involved by reason
of any action taken or omitted to be taken under this Policy and against and
from any and all amounts paid by such Indemnitee, with the Company’s approval,
in settlement thereof, or paid by such Indemnitee in satisfaction of any
judgment in any such action, suit or proceeding against such
Indemnitee, provided that the Company will have the right, at its own expense,
to assume and defend any such action, suit or proceeding and, once the Company
gives notice of its intent to assume the defense, the Company will have sole
control over such defense with counsel of the Company’s choice. The foregoing
right of indemnification will not be available to an Indemnitee to the extent
that a court of competent jurisdiction in a final judgment or other final
adjudication, in either case, not subject to further appeal, determines that the
acts or omissions of such Indemnitee giving rise to the indemnification claim
resulted from such Indemnitee’s bad faith, fraud or willful misconduct. The
foregoing right of indemnification will not be exclusive of any other rights of
indemnification to which Indemnitees may be entitled under the Company’s
Articles of Incorporation or By-laws (each as may be amended and or restated
from time to time), as a matter of law, or otherwise, or any other power that
the Company may have to indemnify such persons or hold them harmless.


Revised November 06, 2019


